         Case 1:18-cv-00875-MV-LF Document 4 Filed 05/12/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


PETER ALLEN SARRACINO,

                      Petitioner,

vs.                                                 No. CV 18-00875 MV/LF

J. BALTHAZAR, WARDEN, and
ATTORNEY GENERAL OF THE STATE
OF NEW MEXICO,

                      Respondents.


              MEMORANDUM OPINION AND ORDER TO SHOW CAUSE

       THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2254

Cases on the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody filed by Petitioner Peter Allen Sarracino. (Doc. 1). The Court determines that Petitioner

Sarracino’s claims may be barred by the statute of limitations. Sarracino must therefore file a

response showing cause why his Petition should not be dismissed.

                                       BACKGROUND

       Petitioner Peter Sarracino is a prisoner in state custody serving life sentences for first

degree murder, conspiracy to commit murder, false imprisonment, unlawful taking of a motor

vehicle, and tampering with evidence. The Court has reviewed the official record in Sarracino’s

state court proceedings through the New Mexico Supreme Court’s Secured Online Public Access

(“SOPA”) and takes judicial notice of the official New Mexico court records in Sarracino’s

criminal and habeas corpus cases. United States v. Ahidley, 486 F.3d 1184, 1192 n. 5 (10th Cir.

2007) (The Court may take judicial notice of publicly filed records in this court and other courts

concerning matters that bear directly upon the disposition of the case at hand); Shoulders v.

                                                1
         Case 1:18-cv-00875-MV-LF Document 4 Filed 05/12/20 Page 2 of 5



Dinwiddie, 2006 WL 2792671 (W.D. Okla. 2006) (court may take judicial notice of state court

records available on the world wide web including docket sheets in district courts); Stack v.

McCotter, 2003 WL 22422416 (10th Cir. 2003) (finding state district court’s docket sheet is an

official court record subject to judicial notice under Rule 201 of the Federal Rules of Evidence).

       Sarracino was convicted by a twelve-person jury and a judgment on his conviction and

sentence was entered on October 17, 1996. State v. Sarracino, No. D-1333-CR-1995-00048.

Sarracino appealed his conviction and sentence to the New Mexico Supreme Court on November

18, 1996. Id. In an Opinion entered August 10, 1998, the New Mexico Supreme Court affirmed

the state conviction and sentence. Id.

       Sarracino then filed a state petition for writ of habeas corpus on August 19, 1999, which

was docketed as Twelfth Judicial District case no. D-1333-CV-1999-00169. The state district

court dismissed the habeas corpus petition on the merits on July 9, 2017. On August 30, 2017, the

New Mexico Supreme Court denied Sarracino’s Petition for Writ of Certiorari to review the denial

of his habeas corpus petition. (Doc. 1 at 2).

       Sarracino commenced the instant action by filing his Petition under § 2254 on September

17, 2018 (Doc. 1). In his Petition, Sarracino challenges his conviction and sentence in New Mexico

criminal case No. D-1333-CR-1995-00048. (Doc. 1 at 1-2). The issues raised by Sarracino include

(1) mistake in identity, conflicting witness testimony, and newly discovered evidence (Doc. 1 at

2-3) and (2) actual innocence (Doc. 1 at 12-13).

                                          DISCUSSION

I.     Petitioner’s Claims Are Barred by the Statute of Limitations

       A.      Legal Standard

       Petitions for a writ of habeas corpus by a person in state custody under the Anti-Terrorism



                                                   2
         Case 1:18-cv-00875-MV-LF Document 4 Filed 05/12/20 Page 3 of 5



and Effective Death Penalty Act (“AEDPA”) are governed by a one-year statute of limitations. 28

U.S.C. § 2244(d) (“A 1-year period of limitation shall apply to an application for a writ of habeas

corpus by a person in custody pursuant to the judgment of a State court.”). The limitations period

begins to run once the judgment on the petitioner’s conviction and sentence becomes final by

conclusion of direct appellate review or expiration of the time for seeking direct appellate review.

28 U.S.C. § 2254(d)(1)(A) (“The limitation period shall run from . . . the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for seeking

such review.”). A § 2254 petition filed after the one-year limitations period has expired is time-

barred. 28 U.S.C. § 2244(d).

        The limitations period is tolled while “a properly filed application for [s]tate post-

conviction” relief is “pending.” 28 U.S.C. § 2244(d)(2). A state habeas petition is “pending” and

thus tolls the running of the statute of limitations from the date it is filed until it has achieved final

resolution through the state’s post-conviction procedures. Carey v. Saffold, 536 U.S. 214, 219–20

(2002); see also Holland v. Florida, 560 U.S. 631, 635, 638 (2010).

        Because the limitation period is not jurisdictional, it may also be extended through

equitable tolling. See Clay v. United States, 537 U.S. 522, 524 (2003). Equitable tolling, however,

“is only available when an inmate diligently pursues his claims and demonstrates that the failure

to timely file was caused by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). “[A]n inmate bears a strong burden to show specific facts

to support his claim of extraordinary circumstances.” Yang v. Archuleta, 525 F.3d 925, 928 (10th

Cir. 2008). The inmate must provide “specificity regarding the alleged lack of access and the steps

he took to diligently pursue his federal” petition. Miller v. Marr, 141 F.3d 976, 978 (10th Cir.

1998). Ignorance of the law, ignorance of the limitation period, and inability to obtain legal



                                                    3
         Case 1:18-cv-00875-MV-LF Document 4 Filed 05/12/20 Page 4 of 5



assistance do not excuse the failure to file within the statutory time period. Id. at 977-78.

       B.      The Instant Case

       Judgment was entered on Sarracino’s state conviction and sentence on October 17, 1996.

He filed a timely notice of appeal on November 18, 1996. The New Mexico Supreme Court

entered its opinion affirming the conviction on July 15, 1998. Rehearing was denied on August 7,

1998, and the New Mexico Supreme Court’s mandate issued on August 10, 1998. Sarracino’s

conviction and sentence became final when the New Mexico Supreme Court’s mandate issued on

August 10, 1998. Therefore, the statute of limitations commenced running on August 10, 1998.

28 U.S.C. § 2244(d)(1)(A).

       Sarracino filed his state habeas corpus petition on August 19, 1999. The filing of his habeas

corpus petition would serve to toll the running of the statute of limitations, and the statutory period

would be tolled during the pendency of the habeas proceeding and until the New Mexico Supreme

Court denied certiorari on August 30, 2017. 28 U.S.C. § 2244(d)(2). However, it appears that 374

days elapsed between the time that Sarracino’s conviction became final and the date of filing of

his habeas corpus petition. The running of the statute of limitations would not be tolled during

those 374 days. Carey, 536 U.S. at 219–20. Therefore, the one-year statute of limitations appears

to have expired prior to the filing of Sarracino’s habeas corpus petition.

       Further, even if the statute of limitations did not run prior to the filing of Sarracino’s state

habeas corpus petition, the one-year period still would have expired because an additional 373

days passed between the time the New Mexico Supreme Court denied review and the time of

Sarracino’s filing of his Petition in this Court. 28 U.S.C. § 2244(d). The New Mexico Supreme

Court denied certiorari in Sarracino’s habeas corpus proceeding on August 30, 2017. His Petition

in this Court was not filed until September 17, 2018. (Doc. 1). Even subtracting the time during



                                                  4
         Case 1:18-cv-00875-MV-LF Document 4 Filed 05/12/20 Page 5 of 5



which the running of the statute of limitations would be tolled, more than one year passed between

the date that Sarracino’s conviction and sentence became final and the filing of this § 2254 Petition

in this Court. Therefore, it appears that Sarracino’s Petition is time-barred by the one-year statute

of limitations governing § 2254 cases. 28 U.S.C. § 2244(d).

       For these reasons, the Court will order Sarracino to show cause why the case should not be

dismissed as barred by the statute of limitations. If Sarracino fails to show cause within the time

allowed, the Court may dismiss the Petition without further notice.

       IT IS ORDERED that Sarracino show cause within seventy-five (75) days of entry of this

Order why the Petition (Doc. 1) should not be dismissed as barred by the one-year statute of

limitations.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
